Citation Nr: 0818863	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a compensable evaluation for the residuals of 
a fracture of the third metatarsal of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

When this case was most recently before the Board in 
September 2006, it was remanded for further action by the 
originating agency.


REMAND

In the September 2006 remand, the Board directed the 
originating agency to adjudicate the issue of entitlement to 
service connection  for a neuroma between the third and 
fourth metatarsals of the right foot.  This service 
connection claim is inextricably intertwined with the rating 
issue on appeal.  It must be adjudicated before the Board 
decides the rating issue on appeal.  Unfortunately, the 
originating agency failed to do so.  In a case such as this, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  
 
In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted and then adjudicate the issue 
of entitlement to service connection for 
a neuroma between the third and fourth 
metatarsals of the right foot, to include 
on a secondary basis.  It should also 
inform the veteran of his appellate 
rights with respect to this decision.

2.  If appropriate, it should also 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision o

